NEWS RELEASE CONTACT:Mac McConnell Senior Vice President, Finance 713-996-4700 www.dxpe.com DXP ENTERPRISES ANNOUNCES PLANS TO FILE FORM S-3 REGISTRATION STATEMENT Houston, TX, July 30, 2009 DXP Enterprises, Inc. (NASDAQ: DXPE) today announced plans to file a universal shelf registration on Form S-3 with the Securities and Exchange Commission (“SEC”) under which DXP would be able to offer and sell from time to time, up to $75 million of equity, debt or other types of securities, or any combination thereof, in one or more public offerings.Mr. David R.
